                                                                                 JS-6



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                    NO. CV 19-1325-DSF (PLAx)
11
                       Plaintiff,
12
            vs.
13                                                 CONSENT JUDGMENT
      $5,407,252.87 IN FUNDS                       OF FORFEITURE
14    CONSTITUTING THE SALE
15    PROCEEDS OF REAL PROPERTY
      LOCATED IN NEW YORK, NEW
16    YORK,
17
                   Defendant In Rem.
18
19    OCEANA 57, LLC,
20
                       Claimant.
21
22         Plaintiff United States of America and Claimant Oceana 57, LLC (“Oceana
23   57” or “Claimant”) have made a stipulated request for the entry of this Consent
24   Judgment, resolving this action in its entirety.
25         The Court, having considered the stipulation and request of the parties, and
26   good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
27         1.     This Court has jurisdiction over Plaintiff, the Defendant, Claimant, and
28   the subject matter of this action.


        CC: USM
1             2.   The Government has given and published notice of this action as required
2    by law, including Supplemental Rule G for Admiralty or Maritime Claims and Asset
3    Forfeiture Actions, Federal Rules of Civil Procedure, and the Local Rules of this
4    Court. All potential claimants to the defendant $5,407,252.87 in funds constituting
5    the sale proceeds of real property located in New York, New York (“defendant
6    funds”), other than Oceana 57, are deemed to have admitted the allegations of the
7    Complaint. Nothing in this consent judgment is intended or should be interpreted as
8    an admission of wrongdoing by Claimant, nor should this consent judgment be
9    admitted in any criminal proceeding against Claimant to prove any of the facts relied
10   upon to establish reasonable cause for the seizure of the defendant funds or the
11   commencement of this action. The allegations set forth in the Complaint are sufficient
12   to establish a basis for forfeiture.
13            3.   $95,090.44 of the defendant funds, without interest, shall be returned to
14   Oceana 57 through its counsel. The United States Marshals Service shall release said
15   funds by wire transfer to the Kinsella Weitzman Iser Kump & Aldisert LLP Client
16   Trust Account. Upon request from the United States, Oceana 57’s counsel shall
17   provide all information and complete all documents requested by the United States to
18   facilitate such payment, including bank account and routing information and personal
19   identifiers needed to determine any right to offset pursuant to 31 U.S.C. § 3716.
20            4.   The United States Marshals Service shall make the payment as soon as
21   practicable after the entry of this judgment or its receipt of the information described
22   above, whichever is later, and shall make the payment within 60 days of the entry of
23   this judgment or the Government’s receipt of the information above, whichever is
24   later.
25            5.   The Government shall have judgment as to the remaining $5,312,162.43
26   of the defendant funds, and all interest earned by the government thereon, and no
27   other person or entity shall have any right, title or interest therein. The Government
28   shall dispose of said funds in accordance with law.
1          6.     The Court finds that there was reasonable cause for the seizure of the
2    defendant funds and institution of this action. This consent judgment shall be
3    construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
4          7.     Each of the parties shall bear its own fees and costs in connection with
5    the seizure of the defendant funds and this action.
6          IT IS SO ORDERED.
7    DATED: June 6, 2019
8                                           Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1
     Approved as to form and content:
2
3    DATED: June 4, 2019                DEBORAH CONNOR, Chief
                                        Money Laundering and Asset Recovery Section
4
5                                       NICOLA T. HANNA
                                        United States Attorney
6                                       LAWRENCE S. MIDDLETON
7                                       Assistant United States Attorney
                                        Chief, Criminal Division
8                                       STEVEN R. WELK
9                                       Assistant United States Attorney
                                        Chief, Asset Forfeiture Section
10
11                                        /s/ Joshua L. Sohn
                                        JOHN J. KUCERA
12                                      MICHAEL R. SEW HOY
13                                      Assistant United States Attorney
14                                      MARY BUTLER, Chief, International Unit
15                                      WOO S. LEE, Deputy Chief, International Unit
                                        JOSHUA L. SOHN, Trial Attorney
16                                      BARBARA LEVY, Trial Attorney
17                                      Attorneys for Plaintiff
                                        United States of America
18
19    Dated: June 4, 2019                 /s/ Michael J. Kump (with permission)
                                         MICHAEL J. KUMP
20                                       Attorney for Claimant
21                                       Oceana 57, LLC
22
23
24
25
26
27
28
